

116 S3152 ES: Data Mapping to Save Moms' Lives Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 3152IN THE SENATE OF THE UNITED STATESAN ACTTo require the Federal Communications Commission to incorporate data on maternal health outcomes
 into its broadband health maps.1.Short titleThis Act may be cited as the Data Mapping to Save Moms' Lives Act.2.Mapping broadband connectivity and maternal health outcomes(a)Incorporation of maternal health outcome dataThe Federal Communications Commission shall incorporate data on maternal health outcomes for not less than 1 year postpartum, as recommended by the Centers for Disease Control and Prevention under subsection (b), into the most recently available broadband health mapping tools of the Commission.(b)Consultation with CDCThe Federal Communications Commission shall consult with the Centers for Disease Control and Prevention regarding the maternal health outcomes that should be incorporated into the most recently available broadband health mapping tools of the Commission under subsection (a).3.GAO studyNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall study and submit to Congress a report on—(1)the effectiveness of internet connectivity in reducing maternal morbidity rates; and(2)who is best suited to take responsibility for ensuring better internet connectivity to reduce maternal morbidity rates.Passed the Senate December 15, 2020.Secretary